Campbell v Self Initiated Living Options, Inc. (2015 NY Slip Op 09062)





Campbell v Self Initiated Living Options, Inc.


2015 NY Slip Op 09062


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-00433
 (Index No. 35764/12)

[*1]Glenn Campbell, et al., appellants, 
vSelf Initiated Living Options, Inc., doing business as Suffolk Independent Living Organization, Inc., respondent.


Wigdor LLP, New York, N.Y. (Douglas H. Wigdor, Matthew R. Pisciotta, and Bryan Arbeit of counsel), for appellants.
Cooper, Sapir & Cohen, P.C., Melville, N.Y. (David M. Cohen of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of implied contract, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Mayer, J.), dated September 19, 2013, which granted the defendant's motion pursuant to CPLR 3211(a)(7) to dismiss the amended complaint for failure to state a cause of action.
ORDERED that the order is affirmed, with costs.
Even accepting as true the facts alleged in the amended complaint and according the plaintiffs the benefit of every favorable inference (see CPLR 3211[a][7]; Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 318; see also Sokoloff v Harriman Estates Dev. Corp., 96 NY2d 409, 414; Leon v Martinez, 84 NY2d 83, 87-88), the plaintiffs, at-will employees of the defendant, failed to state a cause of action for breach of an implied contract (see CPLR 3211[a][7]; Weiner v McGraw-Hill, Inc., 57 NY2d 458; Waddell v Boyce Thompson Inst. for Plant Research, Inc., 92 AD3d 1172).
The plaintiffs' remaining contentions are without merit (see CPLR 3211[a][7]).
RIVERA, J.P., CHAMBERS, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court